DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.
 	Claim 1 is currently amended.  Claims 1-12 and 14 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN103165863A, hereinafter Wang in view of Japanese Patent Publication No. JP 2013/062105A, hereinafter Inoue, U.S. Pre-Grant Publication No. 2014/0370383, hereinafter Lim and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata. (A machine translation of Wang was provided with a previous office action).
Regarding claim 1, Wang teaches a battery comprising a positive electrode, a separator and a negative electrode (paragraph [0013]). The positive electrode comprises a positive electrode current collector (1), a buffer layer (2, “underlying layer”) and positive active layer (3, “upper layer”) coated on one surface of the current collector (1) (paragraph [0023] and figure 1).
The buffer layer (2, “underlying layer”) is in contact with the current collector (1) and includes a first positive active material, a first binder (“polymer material”) and a first conductive agent (paragraph [0023] and figure 1).
The positive active layer (3, “upper layer”) is in contact with the buffer layer (2, “underlying layer”) and is away from the current collector (1) (figure 1). The positive active layer (3, “upper layer”) includes a second positive active material, a second binder (“polymer material”) and a second conductive agent (paragraph [0023]).
Wang teaches that in the buffer layer (2, “underlying layer”), the concentration of components is: 40-90 wt% active material (“A”), 5-50 wt% binder (“polymer material”) (“B”) and 5-10 wt% conductive agent (“C”).  Wang teaches that in the positive active layer (3, “upper layer”), the concentration of components is:  80-98 wt% active material (“A’”), 1.5-10 wt% binder (“polymer material”) (“B’”) and 0.5-10 wt% conductive agent (“C”) (paragraphs [0023, 0028]).
In a specific example, Wang teaches buffer layer (2, “underlying layer”) with 40 wt% first active material (“A”), 50.0 wt% first binder (“polymer material”) (“B”), 10 wt% first conductive agent (“C”) and a positive active layer (3, “upper layer”) with 95.0 wt% 
As such, Wang’s teaching meets the instantly claimed relationship A% < A’%, B% > B’% and C% ≥ C’%.
Wang teaches that the first binder (“polymer material”) may be PVDF – a fluorinated polyolefin (paragraph [0027]).
Wang teaches that the current collector may be an aluminum mesh (“porous aluminum”) (paragraph [0042]). 
Wang teaches a current collector with a thickness of 14 µm (paragraph [0052]).
Wang teaches that the second active material may be one of multiple nickel, cobalt and manganese composite materials (paragraph [0041]). 
Wang fails to: 1) teach the instantly claimed formula for the second active material, 2) teach that the first binder (“polymer material”) has a cross-linked structure and 3) specify the elongation at break of the current collector. 
Regarding 1), Inoue teaches a positive electrode of comparable composition. Inoue teaches LiNi3/5Mn1/5Co1/5O2 as a second active material (paragraph [0037]). Inoue’s material satisfies the instantly claimed formula as follows: x = 0, a = 0.6, b = 0.2, Me = Mn and 1-a-b = 0.2.
Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to select Inoue’s material for Wang’s electrode without undue experimentation and with a reasonable expectation of success.
Regarding 2), Lim teaches cross-linking PVDF to improve its adhesion strength when used as a binder in a lithium-ion battery electrode (paragraph [0033]).

Regarding 3), Takahata teaches an aluminum current collector for a positive electrode of a battery with a preferred elongation at break of 2% or higher (paragraph [0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the current collector has an elongation at break of 2% or more without undue experimentation and with a reasonable expectation of success.
The optimum range for the elongation at break in the combination of Wang, Inoue, Lim and Takahata overlaps the instant application's optimum range of 0.8% to 2%.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Wang as modified by Inoue, Lim and Takahata discloses the claimed invention except for the exact optimum range of the elongation at break of the current collector in the instant application.  It would have been obvious to the ordinarily skilled before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

claim 2, in a specific example, Wang teaches a buffer layer (2, “underlying layer”) with 40 wt% first active material (“A”), 10 wt% first conductive agent (“C”) and a positive active layer (3, “upper layer”) with 95 wt% second active material (“A’”), 3 wt% second binder (“polymer material”) (“B’”), 2 wt% second conductive agent (“C”) (paragraphs [0052, 0054]).
Regarding claim 3, Wang teaches that the first binder (“polymer material”) may be a fluorinated polyolefin (paragraph [0027]).
Regarding claims 4 and 6, Wang teaches that the first binder (“polymer material”) may be a mixture of PVDF and SBR (paragraph [0027]). SBR has a lower solubility in NMP than PVDF.
Regarding claim 5, in a specific example, Wang teaches a concentration of 50.0 wt% for the binder in the buffer layer (2, “underlying layer”) (paragraph [0052]).
Regarding claim 8, Wang teaches the fluorinated polyolefin PVDF (paragraph [0027]).
Regarding claim 9, Wang teaches that the first conductive agent may be a conductive carbon black, graphite, acetylene black, graphene and/or carbon nanotubes (paragraph [0025]).
Regarding claim 10, Wang teaches that the first positive active material may be lithium iron phosphate, lithium cobalt phosphate, lithium manganese phosphate (paragraph [0023]).
Regarding claim 11, Wang teaches that the first positive active material may be lithium iron phosphate, lithium cobalt phosphate and lithium manganese phosphate (paragraph [0023]).
claim 14, Wang teaches an electrode of the claimed composition. It is therefore expected to have the claimed performance properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN103165863A, hereinafter Wang, Japanese Patent Publication No. JP 2013/062105A, hereinafter Inoue, U.S. Pre-Grant Publication No. 2014/0370383, hereinafter Lim and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 4 above, and further in view of U.S. Pre-Grant Publication No. 2015/0200398, hereinafter Yeou.
Regarding claim 7, Wang teaches that the first binder (“polymer material”) may be a combination of PVDF and other polymers (paragraph [0027]).
Wang does not teach the instantly claimed oil-dispersible or water-dispersible polymers.
Yeou teaches a binder composition for a lithium secondary battery. The binder composition has superior binding force and flexibility and provides improved performance to the battery (paragraphs [0010, 0134]). The binder composition includes PVDF and a non-fluoropolymer binder (abstract, paragraphs [0013, 0037]). The non-fluoropolymer binder is one of various polyacrylates (paragraphs [0046, 0047]). The non-fluoropolymer binder forms a dispersion in either water or NMP (paragraph [0050]) – therefore it is water-dispersible and oil-dispersible. Given that it forms a dispersion in NMP and further given that this is the instantly claimed material, it is expected to be less soluble in NMP than PVDF.
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN103165863A, hereinafter Wang, Japanese Patent Publication No. JP 2013/062105A, hereinafter Inoue, U.S. Pre-Grant Publication No. 2014/0370383, hereinafter Lim and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2014/0363708, hereinafter Ito.
Regarding claim 12, Wang teaches a lithium phosphate as the first positive active material (paragraph [0023]).
Li fails to specify the BET surface area of the first positive active material.
Ito teaches a positive electrode active material for a lithium-ion battery. Ito teaches that an optimal BET surface area for the material is in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material (paragraph [0066]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the first active material has a BET surface area in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material. 

Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0092943, hereinafter Li in view of U.S. Pre-Grant Publication No. 2011/0111293, hereinafter Kogetsu, U.S. Pre-Grant Publication No. 2014/0370383, hereinafter Lim and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata. 
Regarding claim 1, Li teaches a battery comprising a positive electrode, a separator and a negative electrode (paragraph [0070]). The positive electrode comprises a positive electrode current collector, a first positive active material layer, a buffer layer and a second positive active material layer coated on one surface of the current collector (paragraphs [0011, 0012]).
The first positive active material layer includes a first positive active material, a binder (“polymer material”) and a conductive agent (paragraph [0027]).
The buffer layer includes a binder (“polymer material”) and a conductive agent (paragraph [0011]).
The second positive active material layer includes a second positive active material, a binder (“polymer material”) and a conductive agent (paragraph [0027]).
The first positive active material layer and the buffer layer together are considered the “underlying” layer. The second positive active material layer is the “upper” layer.
The “underlying” layer is in contact with the current collector. The “upper” layer is in contact with the “underlying” layer and is away from the current collector.
Li teaches that in each of the first positive active material layer and in the second positive active material layer, the binder (“polymer material”) is present at a 
Given that the “underlying” layer includes the buffer layer, which contains only binder and conductive agent, the concentration by weight of the active material in the “underlying” layer would be less than in the “upper” layer and the concentration by weight of the binder and conductive agent in the “underlying” layer would be more than in the “upper” layer.
In a specific example, Li teaches a first positive active material layer with 75 wt% active material, 17.0 wt% binder (“polymer material”), 8 wt% conductive agent and a second positive active material layer with 97.0 wt% active material, 1.0 wt% binder (“polymer material”), 2.0 wt% conductive agent (Electrode 1 in Tables 1 and 3). In this example, the active material in the first active material layer is less than the active material of the second active material layer, while the binder and conductive agent of the first active material layer are more than the binder and conductive agent in the second active material layer. The addition of the binder and conductive agent of the buffer layer only add to these relationships.
As such, Li’s teaching meets the instantly claimed relationship A% < A’%, B% > B’% and C% > C’%.
Li teaches a range for the ratio of conductive agent to binder (“polymer material”) in the buffer layer of 1:9 to 9:1 (paragraph [0034]). Li also teaches that in the first positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight and the conductive agent is present at a concentration of 0.5% to 18% by weight (paragraphs [0029, 0031]). Li further teaches a 
Within the above ranges is an arrangement in which the “underlying” layer, which includes both the first positive active material layer and the buffer layer would have a concentration for the binder (“polymer material”) which would fall within the claimed range.
Li teaches that the binder (“polymer material”) of the “underlying” layer may be PVDF – a fluorinated polyolefin (paragraphs [0028, 0033]).
Li teaches that the second active material may be LiNi0.8Al0.05Co0.15O2 (paragraph [0025]). This material satisfies the instantly claimed formula as follows: x = 0, a = 0.8, b = 0.15, Me = Al and 1-a-b = 0.05.
Li teaches that the current collector is formed of aluminum and has a thickness in the range 5 µm to 30 µm (paragraph [0037]). 
Li teaches a wound electrode body (paragraph [0070]).
Li fails to: 1) teach a porous aluminum-containing current collector, 2) teach that the first binder (“polymer material”) has a cross-linked structure and 3) specify the elongation at break of the current collector.
Regarding 1), Kogetsu teaches that a current collector for the positive electrode of a lithium-ion battery may be a porous substrate formed of aluminum or an aluminum alloy (paragraph [0098]). 
Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to use a porous substrate formed of 
Regarding 2), Lim teaches cross-linking PVDF to improve its adhesion strength when used as a binder in a lithium-ion battery electrode (paragraph [0033]).
Therefore it would have been obvious to the ordinarily skilled before the effective filing date of the claimed invention to cross-link PVDF in order to improve its adhesion strength as taught by Lim.
Regarding 3), Takahata teaches that a preferred elongation at break for an aluminum current collector is 2% or higher (paragraph [0019]). Takahata teaches that this prevents buckling of the wound electrode body (abstract).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the current collector has an elongation at break of 2% or more for the purpose of preventing buckling of the wound electrode body.
The optimum range for the elongation at break, the current collector thickness and the concentration of binder B in the combination of Li, Kogetsu and Takahata overlaps the instant application's optimum ranges of 0.8% to 2%, 4 m to 16 m and 35 wt% to 75 wt%.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Li as modified by Kogetsu, Lim and Takahata discloses the claimed invention except for the exact optimum range of the elongation at break of the current collector, the thickness of the current collector and the concentration of the binder B in In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, Li teaches that in the second positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight and the conductive agent is present at a concentration of 0.5% to 18% by weight (paragraphs [0029, 0031]). Therefore the concentrations for the active material, the binder (“polymer material”) and the conductive agent in Li overlap the claimed concentrations for the “upper” layer.
Li teaches a range for the ratio of conductive agent to binder (“polymer material”) in the buffer layer of 1:9 to 9:1 (paragraph [0034]). Li also teaches that in the first positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight and the conductive agent is present at a concentration of 0.5% to 18% by weight (paragraphs [0029, 0031]). Li further teaches a preferred thickness of the first positive active material in the range 5 µm to 50 µm and a preffered thickness for the buffer layer of 0.5 µm to 30 µm (paragraphs [0019, 0035]).
Within the above ranges are arrangements in which the “underlying” layer, which includes both the first positive active material layer and the buffer layer would have concentrations for the active material, the binder (“polymer material”) and the conductive agent which would fall within the claimed ranges.

Furthermore, Li as modified by Kogetsu, Lim and Takahata discloses the claimed invention except for the exact optimum ranges for the concentrations of the active materials, the binders and conductive agents in the “underlying” layer and in the “upper” layer in the instant application.  It would have been obvious to the ordinarily skilled before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Li teaches that the binder (“polymer material”) of the “underlying” layer is a fluorinated polyolefin.
Regarding claim 5, Li teaches that in the first positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight (paragraphs [0029, 0031]). 
Therefore, the concentration of the binder (“polymer material”) in the “underlying” layer would be even higher. Li as modified by Lim teaches that the binder (“polymer material”) of the “underlying” layer is a fluorinated polyolefin.

Furthermore, Li as modified by Kogetsu, Lim and Takahata discloses the claimed invention except for the exact optimum range for the concentration of the fluorinated polyolefin in the instant application.  It would have been obvious to the ordinarily skilled before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Li teaches the fluorinated polyolefin PVDF (paragraphs [0028, 0033]).
Regarding claim 9, Li teaches that the conductive agent of the “underlying” layer may be a conductive carbon black, graphite, acetylene black and/or carbon nanotubes (paragraphs [0030, 0032]).
Regarding claim 10, Li teaches that the first positive active material may be lithium nickel manganese cobalt oxide, lithium iron phosphate, lithium cobalt phosphate, lithium manganese phosphate. The compounds of the first positive active material may have a carbon coating (paragraphs [0015, 0016, 0018]).
Regarding claim 11, Li teaches that the first positive active material may be lithium iron phosphate, lithium cobalt phosphate and lithium manganese phosphate. The .

Claims 4, 6 and 7 and rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0092943, hereinafter Li, U.S. Pre-Grant Publication No. 2011/0111293, hereinafter Kogetsu, U.S. Pre-Grant Publication No. 2014/0370383, hereinafter Lim and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2015/0200398, hereinafter Yeou.
Regarding claims 4, 6 and 7, Li teaches that the binder (“polymer material”) of the “underlying” layer may be a combination of PVDF and other polymers (paragraph [0028]).
Li does not teach a mixture of PVDF and a “difficultly soluble polymer”.
Yeou teaches a binder composition for a lithium secondary battery. The binder composition has superior binding force and flexibility and provides improved performance to the battery (paragraphs [0010, 0134]). The binder composition includes PVDF and a non-fluoropolymer binder (abstract, paragraphs [0013, 0037]). The non-fluoropolymer binder is one of various polyacrylates (paragraphs [0046, 0047]). The non-fluoropolymer binder forms a dispersion in either water or NMP (paragraph [0050]) – therefore it is water-dispersible and oil-dispersible. Given that it forms a dispersion in NMP and further given that this is the instantly claimed material, it is expected to be less soluble in NMP than PVDF.
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0092943, hereinafter Li, U.S. Pre-Grant Publication No. 2011/0111293, hereinafter Kogetsu, U.S. Pre-Grant Publication No. 2014/0370383, hereinafter Lim and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2014/0363708, hereinafter Ito.
Regarding claim 12, Li teaches a variety of lithium composite oxides as positive active materials (paragraphs [0015, 0018]).
Li fails to specify the BET surface area of the first positive active material.
Ito teaches a positive electrode active material for a lithium-ion battery. Ito’s materials include many of the same lithium composite oxides as taught by Inoue (paragraphs [0043-0048]). Ito teaches that an optimal BET surface area for these materials is in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material (paragraph [0066]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the first active material has a BET surface area in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material. 

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of the Wang, Inoue, Lim and Takahata and Li, Kogetsu, Lim and Takahata references has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724